Citation Nr: 0718972	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in July 2004 and May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO did not fully comply with the Board's May 2006 Remand.  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a Remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the Remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the May 2006 Remand, the RO requested that a VA 
examination be conducted and the examiner 1) list all 
disorders of the back, 2) state whether any diagnosed back 
disorder represents an acquired back disorder, 3) state 
whether any diagnosed back disorder represents a 
congenital/developmental back disorder, 4) give an opinion as 
to whether it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any acquired back 
disorder is related to or had its onset in service, 5) if a 
congenital/developmental back disorder is diagnosed, state 
whether there was an increase in severity of the underlying 
condition which was beyond the natural progression.  The 
remand instructions also stated "Importantly, comment on the 
significance, if any, of the May 1968 medical record which 
states that the veteran's back was aggravated during his in-
service training.  The examiner must provide a complete 
rational for the opinions expressed."

Unfortunately, the medical opinion, dated in November and 
December 2006, does not adequately address the questions 
presented.  Initially, the December 2006 "Addendum" states 
that November 2006 x-rays of the veteran's spine show "the 
spin bifida congenital condition as well as the 
spondylolisthesis congenital condition.  In addition to that, 
the veteran has an extensive amount of arthritis changes of 
all the vertebra that is visible starting from T10 all the 
way down to S1."  In the next paragraph, entitled 
"Impression", the examiner states "Marked arthritic 
changes of the thoracolumbar spine as described above with 
spondylolisthesis and spin bifida.  As mentioned under my 
comments, none of these conditions are service connected or 
were aggravated by his military service activities."  

A November 2006 letter from the same physician contains a 
"Comments" section in which the examiner states "The 
veteran...known to have congenital abnormalities of the back as 
this has already been documented.  These anomalies include 
spina bifida and pars interarticlaris defect.  To answer the 
specific questions whether the diagnosed back disorder 
presents an acquired back condition...the answer to that is 
"no" on the other hand it represents a congenital 
development or back disorder.  It is also my opinion that his 
present condition is more likely than not related to his 
service connected problems.  Finally, the congenital problem 
that the veteran has was probably aggravated by his basic 
training exercises during his service time in the Army as it 
was stated in his military medical records.  However, I 
believe that his present day condition is more due to the 
aging process than due to the aggravation while he was in 
service."

Initially the Board notes that this is not an adequate 
medical opinion because the December 2006 letter indicates 
that none of the conditions are service-connected or 
aggravated by the veteran's military service yet in the 
November 2006 "Comments" section, the examiner states that 
"his present condition is more likely than not related to 
his service-connected problems" and goes on to state "the 
congenital problem that the veteran has was probably 
aggravated by his basic training exercises."  Obviously, the 
comments in the November and December 2006 opinions are in 
direct contradiction with each other.  Moreover, the examiner 
did not comment on the significance of the May 1968 medical 
record, which he was asked to do.  As such, this issue must, 
regrettably, be remanded again for full compliance with the 
Board's directives.  See Stegall.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claims file and a 
copy of this REMAND to M.P., M.D. the 
physician who submitted the November 6, 
2006 and December5, 2006 report concerning 
the etiology of the veteran's back 
disability.  The physician should be asked 
to address all of the following:

(a) List all disorders of the back.

(b) State whether any diagnosed back 
disorder represents an acquired back 
disorder.

(c) State whether any diagnosed back 
disorder represents a 
congenital/developmental back disorder.

(d) Give an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely that not (i.e., 
probability less than 50 percent) that any 
acquired back disorder is related to or 
had its onset in service.

(e) If a congenital/developmental back 
disorder is diagnosed, state whether such 
disorder underwent a permanent increase in 
severity of the underlying condition 
during active duty service which was 
beyond the natural progression of the 
disorder.  Importantly, comment on the 
significance, if any, of the May 1968 
medical record which states that the 
veteran's back was aggravated during his 
in-service training.

The examiner must provide a complete 
rationale for the opinions expressed.

If the VA physician who submitted the 
November and December 2006 reports is not 
available, schedule the veteran for 
another VA examination and request that 
the physician address the questions raised 
above, providing a complete rationale for 
all opinions given.

2.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



